Citation Nr: 0119711	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-15 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and N. P.


ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York which granted service connection for PTSD and assigned 
an evaluation of 30 percent disabling effective February 19, 
1998.

The appeal was docketed at the Board in 1999.  In May 2001, a 
hearing was held before the undersigned member of the Board 
in New York, New York.

In addition, the Board notes that the veteran, through his 
representative, submitted additional evidence and waived RO 
consideration of it pursuant to 38 C.F.R. § 20.1304 (2000).


FINDINGS OF FACT

The veteran's PTSD is manifested by symptoms which are 
productive of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: panic 
attacks more than once a week; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships, and a Global 
Assessment of Functioning Scale score of 51.


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board has reviewed the claims 
file and is satisfied that all relevant facts have been 
properly and sufficiently developed.  In that regard, the 
Board is not aware of any pertinent medical evidence that has 
not yet been associated with the claims file.  Moreover, the 
record contains a comprehensive VA examination dated in May 
1998, and the veteran has been put on notice as to the 
evidence required to substantiate his claim.  The veteran 
also presented testimony at a hearing in May 2001.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his claim 
or the duty to notify him of any information and evidence 
needed to substantiate and complete his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

The record shows that the veteran's original claim for 
service connection for PTSD was received in February 1998 and 
initially granted by a rating decision in June 1998.  The RO 
assigned an original rating of 30 percent under 38 C.F.R. § 
4.130, Diagnostic Code 9411, effective from February 19, 
1998.  The veteran disagreed with this evaluation, and timely 
appealed the decision.  As such, the severity of the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).

Disability ratings are determined by applying the criteria 
set forth in the Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 
(2000).  Because this is an appeal from an initial grant of 
service connection and originally assigned rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation.  That is, appellate review must consider 
the applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In addition, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Under the criteria of Diagnostic Code 9411, a 30 percent 
disability evaluation for PTSD is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing the Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994)).  A GAF Scale score of 51-60 is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."

Turning to the evidence of record, the veteran was afforded a 
VA examination in May 1998.  During the examination, the 
veteran indicated having witnessed people getting shot, 
killed, maimed and wounded on a daily basis while serving in 
Vietnam.  He was wounded, not seriously, in the hand and arm 
by shrapnel from a hand grenade.  He stated to the examiner 
that he believed he would never make it out of Vietnam.  The 
veteran has had many jobs since his discharge from service.  
He had to leave a job once because he feared he would kill 
someone.  The examiner noted in the report that the veteran's 
girlfriend had moved in with him at that time.  Prior to 
such, he had bounced around from relationship to 
relationship.  Also noted by the examiner were the veteran's 
problems with sleeping and nightmares, as well as his dislike 
for being around other people and his constant cursing.  The 
examiner indicated that the veteran has had occasional 
suicidal thoughts in the past, fair short-term memory, better 
long-term memory, no obsessive behavior and relevant and 
coherent rate and flow of speech.  The veteran kept insisting 
about his dislike for crowds and had even insisted the 
examiner keep the examination room door open.  His mood was 
depressed and somewhat agitated.  The veteran stated that he 
has no friends and stays at home because it makes him feel 
safe.  The final diagnosis was PTSD, cannabis abuse and a GAF 
Scale score of 51.

Evidence added to the claims file includes medical records 
from the VA Medical Center (VAMC) in Brooklyn dated October 
1998 to April 2001.  These records show the veteran having 
received treatment in the outpatient clinic and receiving 
medications.  Also submitted were psychiatric treatment 
records from the VAMC in Brooklyn dated December 2000 to 
March 2001.  These records indicate the various medications 
the veteran had been receiving, as well as his attendance at 
group therapy sessions.  A May 2001 statement from the 
veteran's supervisor at work indicated that the veteran 
worked at a VA facility as a housekeeping aid, that the 
veteran was prone to sudden outbursts of anger, did not work 
well with co-workers, would become withdrawn and not speak to 
anyone for days or weeks, experienced personality changes, 
took no interest in anything anyone has to say and seemed to 
be getting upset more easily over the past two to three 
years.

A hearing was held before the undersigned member of the Board 
in May 2001.  The veteran testified that he had been working 
at the Brooklyn VA for the past 10 years.  He also noted 
having experienced some problems at work, including problems 
with his supervisors and with insubordination around once or 
twice a year.  The veteran stated that he worked alone, and 
preferred working alone because he did not get along with his 
coworkers.  He mentioned occasionally going out to dinner 
with his ex-wife.  The veteran does drive, however he found 
it difficult to drive in traffic and has not ridden in a 
train for a very long time.  He also has problems sleeping, 
only managing a few hours a night and often waking up in a 
cold sweat.  Also, the medication he receives has helped him 
manage some of the stress he suffers from.  The veteran's 
former wife testified as to his behavior, and his dislike for 
being around people, including his family.  She also 
testified as to his moody behavior, depression and extreme 
stress.

The Board finds that the evidence supports a 50 percent 
rating for PTSD.  He experiences disturbances of motivation 
and mood on the job, as attested to by his supervisor.  He 
does not get along with co-workers or socialize with them.  
He has indicated that he has virtually no friends, and 
associates with family members to a limited extent.  The 
veteran has also described difficulty sleeping, with 
nightmares.  He is also not able to sleep for more than a few 
hours at night.  Overall, the evidence demonstrates the 
occupational and social impairment with reduced reliability 
and productivity that is best represented by the assignment 
of a 50 percent rating.  

While there is evidence that the veteran may have some of the 
symptomatology needed for an evaluation of 70 percent, such 
as difficulty in adapting to stressful circumstances, and an 
inability to establish and maintain effective relationships, 
there is a lack of evidence of a greater number of the 
symptoms listed under the 70 percent evaluation.  The veteran 
does not appear to have deficiencies in judgment or thinking, 
which were noted as adequate in the May 1998 VA examination 
report.  Additionally, he does not have psychiatric 
symptomatology such as recent suicidal ideation, obsessional 
rituals that interfere with routine activities, speech that 
is illogical, obscure or irrelevant, or spatial 
disorientation.  Significantly, he has been able to maintain 
employment with VA as a housekeeping aid for the last ten 
years, albeit with difficulty and with disagreements with his 
supervisor.  He also maintains contact with his ex-wife, 
brother, son and grandchild.

In reaching its decision, the Board has considered the 
history of the veteran's PTSD, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran.  The veteran's 
PTSD, however, simply does not impair the appellant to a 
degree that would warrant a schedular evaluation in excess of 
50 percent under the Rating Schedule.  As noted above, the 
Board finds that, although the veteran has some problems, he 
is still able to work, especially in a non-stressful 
environment.  While it is apparent that the veteran has 
difficulty maintaining personal and professional 
relationships as a result of his dislike for being around 
people, he has been able to adapt to the workplace setting 
well enough to do his job.  He has been employed by the same 
employer for approximately 10 years.  Thus, the evidence does 
not support a rating in excess of 50 percent. Diagnostic Code 
9411.

In addition to the evidence noted above, the reported GAF 
Scale score is not consistent with disability that would 
support a rating in excess of 50 percent.  The VA examiner 
assessed PTSD with a GAF Scale score of 51, evidence of no 
more than moderate disability.  Consequently, the Board finds 
that the disability picture for the veteran's service-
connected psychiatric disability does not more nearly 
approximate the criteria for a rating in excess of 50 percent 
under the applicable rating criteria, Diagnostic Code 9411.

The Board has also considered the severity of the PTSD during 
the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 125-126.  At no time during the appeal period 
has the veteran's PTSD been shown to be more than 50 percent 
disabling.  Thus, staged ratings are not warranted.  Finally, 
the Board has also considered the doctrine of reasonable 
doubt with respect to whether a rating in excess of 50 
percent is warranted.  In the regard, the Board has found 
that, as the preponderance of the evidence is against a 
rating in excess of 50 percent, the doctrine is not for 
application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

Additionally, the Board has also considered whether this case 
should be referred for consideration of the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2000).  This regulation is for application in exceptional 
cases where the schedular evaluations are found to be 
adequate.  The governing norm is a "finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards".  In the present case, the RO found that the 
veteran's PTSD did not present such an exceptional or unusual 
disability picture.  There is no indication in the record 
that the veteran's PTSD has resulted in frequent 
hospitalization.  Additionally, marked interference with 
employment, i.e., that which is beyond what is contemplated 
in the assignment of a 50 percent evaluation, is also not 
shown.  While the veteran has difficulty getting along with 
co-workers, he does not miss work more than occasionally due 
to his PTSD.  Even with these difficulties, the evidence 
indicates that he is still able to work.  Under these 
circumstances, the Board concludes that neither the lay nor 
clinical evidence indicates that the veteran's PTSD warrants 
referral for consideration of an extraschedular evaluation.




ORDER

Entitlement to a disability rating of 50 percent for PTSD, on 
appeal from an original rating, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

